Citation Nr: 1210767	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to September 9, 2008, for the award of special monthly compensation (SMC) based on the need of the Veteran's spouse for the regular aid and attendance of another person (A&A).


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted entitlement to SMC based on A&A for the Veteran's spouse, effective September 9, 2008, as well as entitlement to a separate 30 percent rating for trench feet, for which a single 30 percent rating had been in effect, effective September 9, 2007.  In July 2009, the Veteran contacted the RO to request SMC based on A&A for his spouse from October 17, 2004 to September 2008.  The RO interpreted this as a timely notice of disagreement with the effective date assigned in connection with the grant of SMC based on A&A for the Veteran's spouse.

The Veteran requested a hearing before a decision review officer (DRO) at the RO, but later withdrew this request.

The Board notes that the Veteran indicated in a November 2011 statement that his wife passed away in December 2010 and that VA was timely advised of that fact.  A February 2011 Report of General Information (VA Form 21-0820) indicated that the Veteran's spouse recently passed away and her A&A ceased.  However, the rating code sheet attached to an April 2011 rating decision indicated that the Veteran was entitled to A&A for his spouse from September 9, 2008 and did not indicate that this A&A had ceased.  If it has not already done so, the RO should take appropriate action in this regard.


FINDINGS OF FACT

1.  In a May 1956 decision, the RO increased the rating for the Veteran's trench feet residuals to 30 percent, and increased the rating for his left buttock scars to 20 percent, for a combined rating of 40 percent.

2.  On September 9, 2008, the RO received a telephone call from the Veteran indicating that he desired to file a claim for special monthly compensation based on the need for aid and attendance for his spouse.   The RO memorialized this conversation in a report of contact (VA Form 119).
3.  In its May 2009 rating decision granting entitlement to SMC based on A&A for the Veteran's spouse, the RO assigned an effective date of September 9, 2008, the date of claim.

4.  In its May 2009 rating decision, the RO also granted additional compensation in the form of a separate 30 percent rating for trench feet, for which a single 30 percent rating had been in effect, effective September 9, 2007.  

5.  The record contains no statement or communication from the Veteran prior to September 9, 2008 that constitutes a claim for or indicates an intent to apply for SMC based on his spouse's need for A&A, or identifies A&A as a benefit sought.


CONCLUSION OF LAW

An effective date of September 9, 2007 is warranted for the award of SMC based on the Veteran's spouse's need for A&A.  38 U.S.C.A. §§ 501, 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.114, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the claim for an earlier effective date in this case arises from the Veteran's disagreement with the effective date assigned in connection with the grant of entitlement to SMC based on A&A for the Veteran's spouse.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements is unnecessary.

In addition, in some cases the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case. As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the assignment of effective dates for SMC based on A&A for a spouse.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

In any event, the RO sent the Veteran a July 2009 VCAA letter with regard to this claim and the Veteran submitted evidence in support of his claim.  There is no indication that there were any notification or assistance deficiencies.

Analysis

Under the applicable regulation, the effective date of an award of SMC based on the Veteran's spouse's need for A&A is generally the date of receipt of the claim.  See 38 C.F.R. § 3.401(a)(3) ("Spouse, additional compensation for aid and attendance: Date of receipt of claim or date entitlement arose, whichever is later").  However, this regulation also provides that when an award of disability compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of his spouse's need for A&A shall also be awarded for any part of the award's retroactive period for which his spouse's entitlement to A&A is established.  38 C.F.R. § 3.401(a)(3).

Any veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular A&A of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of A&A.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, or some person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a); Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

In this case, the veteran seeks an award of SMC based on his spouse's need for A&A prior to September 9, 2008.  That was the date of his telephone call to the RO indicating his desire to file a claim for SMC based on A&A for his spouse.  As the RO memorialized this request in a report of contact (VA Form 119), this was an informal claim for the benefit sought.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing).  The Board finds that the Veteran is entitled to an effective date of September 9, 2007, but no earlier, for the grant of entitlement to service connection for SMC based on his spouse's need for A&A, for the following reasons.

The appropriate effective date under the regulation is generally the date of claim unless one of the above noted exceptions applies.  One of the exceptions is the language of the regulation indicating that when an award of disability compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of his spouse's need for A&A will also be awarded for any part of the award's retroactive period for which his spouse's entitlement to A&A is established.  38 C.F.R. § 3.401(a)(3).  In Sharp v. Shinseki, 23 Vet. App. 267 (2009), the Court found, in an analogous situation, that there can be multiple rating decisions that establish entitlement to additional compensation for dependents, that entitlement to additional compensation for dependents is premised on any rating decision that establishes compensation at not less than 30 percent, and that the effective date for additional compensation for dependents is the same as the effective date of the rating decision that granted the entitlement, as long as proof of dependency is submitted within one year of the decision notice concerning the rating decision.  See also VA Fast Letter 11-38, Adding Dependents to a Retroactive Award (Dec. 19, 2011).  In this case, the RO's May 2009 rating decision established entitlement to additional compensation at not less than 30 percent and the Veteran submitted evidence of his spouse's need for A&A within one year of the decision notice concerning the rating decision (in fact, prior to such decision).  The September 9, 2007 effective date for the separate 30 percent rating was one year prior to the date of claim for additional compensation for trench feet because the grant of additional compensation was based on a liberalizing VA law or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Pursuant to the exception in 38 C.F.R. § 3.401(a)(3), the Veteran is entitled to the same effective date, September 9, 2007, for the grant of entitlement to SMC based on his spouse's need for A&A, based on the Court's reasoning in Sharp.

Another exception is when an informal claim for the benefit subsequently granted had previously been filed but not recognized by the RO.  That is not the case here, however.  In a May 1956 rating decision, the RO granted a 30 percent rating for the Veteran's service connected trench feet residuals and a 20 percent rating for his service connected left buttock scars, each effective July 31, 1956.  The only documents in the claims file between the May 1956 rating decision and the September 9, 2008 report of contact are administrative documents that do not relate to a claim for SMC based on A&A or indicate an intent to apply for this benefit.  Thus, although the Veteran met the minimum 30 percent rating requirement for SMC based on A&A of his spouse many years prior to September 9, 2008, he did not file a claim, formal or informal, for this benefit.

After he filed his claim, the Veteran submitted medical records dated as early as May 2004 that reflect the severity of his spouse's medical condition.  However, as these documents were not received prior to September 9, 2008, they cannot provide the basis for an earlier effective date.  Moreover, the mere existence of a medical record indicating the need of the Veteran's spouse for aid and attendance cannot be construed as an informal claim for benefits for SMC based on A&A without some expression of an intent by the claimant to seek said benefits.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) ("The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit").  There was no such expression of intent by the Veteran indicated in any of the medical records submitted.

For the foregoing reasons, application of the law to the facts of this case warrants assignment of an effective date of  September 9, 2007, for the award of SMC based on the need of the Veteran's spouse for A&A.




ORDER

An effective date of September 9, 2007, for the award of SMC based on the need of the Veteran's spouse for A&A, is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


